DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the organometallic compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 now requires the shrinkage inhibitor to be a metal alkoxide or metal chelate while dependent claim 4 allows it to be an acylate in addition to an alkoxide or chelate.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (TW 201443183A) in view of Hatanaka et al. (US 2006/0019100A1).
Note: citations in this action refer to the machine translation of TW 201443183A submitted as part of the Information Disclosure Statement filed 21 January 2020.
	Okamoto et al. is directed to an active energy-ray curable adhesive composition for bonding a transparent protective film to a polarizing film (3rd paragraph on page 1).  The adhesive contains an alkoxy group-containing amino compound (1st full paragraph on page 4).  The alkoxy group-containing amino compound dramatically improves the water resistance of the adhesive layer and the adhesiveness between the adhesive layer and the polarizer (paragraph bridging pages 6 and 7).  The adhesive layer has a thickness of 300 nm to 1 mm (2nd full paragraph on page 23).  The excellent adhesiveness and water resistance of the adhesive layer provides the laminated body with very small dimensional change (2nd full paragraph on page 7).  The alkoxy group-containing amino compound is preferably an aminosilane coupling agent (2nd full paragraph on page 4), such as aminosilane coupling agents having dimethylburadiene (i.e. organic groups having 6+ carbon atoms) at a preferred concentration of 0.5 to 3 parts by weight (2nd paragraph on page 20).  The transparent protective layer has a preferred thickness of 30-80 m (2nd paragraph on page 32) and is selected from materials designed to have low moisture permeability - preferably a cyclic olefin resin or (meth)acrylic resin (3rd paragraph on page 32).  A pressure-sensitive adhesive may be applied to the other surface of the polarizing film to adhere it to other members, such as a liquid crystal cell (4th paragraph on page 35).  The polarizer has a preferred thickness of 1-7 m (paragraph bridging pages 26 and 27).  The surface of the polarizer may be subjected to corona treatment prior to application of the adhesive (paragraph bridging pages 5 and 6).
	Okamoto et al. do not teach the use of a titanium, aluminum, or zirconium alkoxide or chelate as the alkoxy group-containing amino compound.  However, Okamoto et al. do teach the use of a silane coupling agent as the alkoxy group-containing amino compound.
	Hatanaka et al. is directed to an adhesive suitable for use with a polarizing plate (paragraph 0001).  The adhesive may contain a coupling agent, such as a silane coupling agent or a titanium coupling agent (paragraph 0068).
	Hatanaka et al. illustrate that silane and titanium coupling agents are known in the art as functionally equivalent coupling agents for use in optical adhesives used with polarizing plates.  Therefore, because these two coupling agents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a titanium coupling agent for the silicon coupling agent of Okamoto et al.  Furthermore, since one of ordinary skill in the art would expect a titanium coupling agent to be the titanium analog to a silicon coupling agent, a titanium coupling agent would be expected to read on a titanium alkoxide.

	Regarding claim 7, since the material of the transparent protective layer is chosen for its low moisture permeability and preferably formed of the same material as preferred by the applicant for the inventive transparent protective film (e.g. see paragraph 0136 on page 94 of the instant specification), one of ordinary skill in the art would expect it to inherently possess a moisture permeability that meets the limitation of this claim.

Response to Arguments
Applicant's arguments filed 24 December 2020 have been fully considered but they are not persuasive.
	The applicant argues that Okamoto et al. teach the use of an alkoxy group-containing aminosilane, and not merely a silane containing alkoxy group, while Hakanaka et al. teach the use of either a silane or titanium coupling agent but not an amino titanium coupling agent.
	This is not persuasive because an aminosilane coupling agent is not distinct from a silane coupling agent, rather it is a type of silane coupling agent - i.e. a silane coupling agent having an amine functional group.  Since Hakanaka et al. teach the functional equivalence of silane and titanium coupling agents in optical adhesive compositions, and since Okamoto et al. teach using 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787